Pro Se Intake Unit QE (
U.S. District Court, Southern District of New York Ty

Case 1:17-cv-01813-KPF Document 42 Filed 05/15/19 Page 1of1

 

SUNY y PR

40 Foley Square, Room 105
New York, NY 10007 MNGHAY 15 PM b: 10

 

Sahecef Hafers Case No.{*!7 CV 01812 K Pr

Write the full name of eath plaintiff or petitioner.

Nic

 

~against- Letter re: U P A ADs f
Cy of Mer/ Love.

 

Naw Irk Coty

 

Write the full name of each defendant or respondent.

Ni “dudae Farlla

Goel day dudge Tam banttins i

 

You

dust fo Tndaren tet 1 Spr Ke with “Counsel

Vielois a Wachs- about Lars devig Ce temo ct Talks
and 1 was tld by how tot” Che doer nxt howe

Wo

ne fa ng Lnformatisns Vet) 7 have bean ln

roces pn dames. with Gov ancl al bw (Laer

a _C
Lint

os

Tr AN as ld Once by Ludas Piman thet

ase 1¢ a Gove? Cac4e ie it gett Settled. Nevev 4
ov Lose makes Uw dood! Case:

os fay iy lia A

Date Signature —~ \
hed He

 

Prison Identification # Gf available)

“114 5 & ge Hed Bisry ot (oy HG

 

Address

WHy Be VI

City State Zip Code

 

 

Telephone

Nuinber (if available) E-mail Address (if available)

 

 
